Name: Commission Regulation (EEC) No 1982/88 of 5 July 1988 amending Regulation (EEC) No 2755/80 in respect of the fixing of intervention buying-in prices for lamb for the period 15 July to 15 December 1988
 Type: Regulation
 Subject Matter: means of agricultural production;  trade policy
 Date Published: nan

 No L 174/30 Official Journal of the European Communities 6. 7. 88 COMMISSION REGULATION (EEC) No 1982/88 of 5 July 1988 amending Regulation (EEC) No 2755/80 in respect of the fixing of intervention buying-in prices for lamb for the period 15 July to 15 December 1988 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular Article 7 (7) (c) thereof, Whereas the Annex to Commission Regulation (EEC) No 2755/80 of 28 October 1980 on the conditions for implementing and suspending intervention buying in of sheepmeat (3), as last amended by Regulation (EEC) No 2069/87 (4), lays down the qualities and buying-in prices for products which could be bought in by intervention agencies during the period 15 July to 15 December 1987 ; Whereas in the Annex to Commission Regulation (EEC) No 1310/88 of 11 May 1988 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat (*) the weekly amounts of the intervention prices are set out pursuant to Article 9a (3) of Regulation (EEC) No 1837/80 ; Whereas, it is possible that intervention measures will be instituted during the period 15 July to 15 December , 1988 ; whereas the buying-in prices to apply during that period should be fixed now ; whereas, therefore, Regulation (EEC) No 2755/80 should be amended accordingly ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2755/80 is hereby amended as follows : 1 . The second subparagraph of Article 2 is replaced by the following : 'During the period 15 July to 15 December 1988 the qualities and buying-in prices for products which may be bought in by the intervention agencies are fixed in the said Annex'. 2 . The Annex is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7. 1980, p. 1 . 0 OJ No L 110, 29 . 4. 1988 , p. 36. (') OJ No L 284, 29 . 10 . 1980, p. 33. (4) OJ No L 194, 15 . 7. 1987, p. 9 . O OJ No L 122, 12 . 5 . 1988 , p. 69 . No L 174/316 . 7 . 88 Official Journal of the European Communities ANNEX  ANNEX INTERVENTION BUYING-IN PRICES FRANCE : LAMB (ECU/100 kg green rate) Quality (') U 3 R 3 O 3 U 4 R 4 Period " ' (couvert) (couvert) (couvert) (gras) (gras) Period 15-17 July 1988 385,477 369,280 336,887 294,776 275,341 week starting on : 18 July 1988 25 July 1988 1 August 1988 8 August 1988 15 August 1988 22 August 1988 29 August 1988 5 September 1988 1 2 September 1 988 19 September 1988 26 September 1988 3 October 1988 10 October 1988 17 October 1988 24 October 1988 31 October 1988 7 November 1988 14 November 1988 21 November 1988 28 November 1988 5 December 1988 12 December 1988 (4 days only) 381,621 379,753 379,039 379,039 379,039 379,039 379,039 379,039 379,039 379,039 379,562 379,562 379,872 380,348 382,311 385,251 388,249 393,842 399,435 405,028 411,466 419,915 365,587 363,797 363,113 363,113 363,113 363,113 363,113 363,113 363,113 363,113 363,614 363,614 363,911 364,367 366,248 369,064 371,936 377,294 382,652 388,010 394,178 402,272 333,518 331,885 331,261 331,261 331,261 331,261 331,261 331,261 331,261 331,261 331,718 331,718 331,989 332,405 334,121 336,690 339,310 344,198 349,086 353,974 359,601 366,985 291,828 290,399 289,853 289,853 289,853 289,853 289,853 289,853 289,853 289.853 290,254 290,254 290,490 290.854 292,356 294,603 296,897 301,174 305,451 309,728 314,651 321,112 272,587 271,252 270,742 270,742 270,742 270,742 270,742 270,742 270,742 270,742 271,116 271,116 271,337 271,677 273,080 275,179 277,321  281,316 285,311 289,306 293,905 299,940 (') Within the meaning of point E of Annex III to Commission Regulation (EEC) No 1481 /86 (OJ No L 130, 16 . 5 . 1986, p. 12);